Citation Nr: 0323785	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  96-41 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran had active service from November 1960 to November 
1963.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision from the Department of Veterans 
Affairs (VA) New York, New York Regional Office (RO). 

In August 1999 there was a decision of the Board granting the 
issue of whether new and material evidence had been submitted 
to reopen the claim for service connection for a psychiatric 
disorder.  The case was thereafter remanded to the RO for 
further review.  The case has been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for an acquired psychiatric disorder has 
been obtained by the RO.

2.  The evidence does not show that the veteran's current 
psychiatric disorder was unequivocally present prior to his 
service.

3.  The evidence does not show that the current psychiatric 
disorder is related to the veteran's service.  A psychosis 
was not demonstrated within one year of separation from 
active service.




CONCLUSION OF LAW

A nervous disorder was not incurred in or aggravated by 
service.  A psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 
1131, 1137, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records show that on enlistment 
examination in November 1960, it was reported that the 
veteran had been admitted to a medical facility in September 
1959 initiated by car theft, with a psychotic episode, 
however the veteran responded to psychotherapy and was 
discharged in March 1960 from the facility.  He was currently 
cleared on neuropsychiatric consult.  Records from August 
1963 showed that the veteran was treated for an injury from 
being struck by a nightclub on the right arm and head.  The 
examination showed superficial abrasions, contusions of the 
right arm and forearm, no bony injury and no pathological 
neurological symptoms.  On separation examination in November 
1963, the veteran's psyche was clinically evaluated as 
normal.  There were no pertinent complaints or findings 
reported on the medical history form.

A July 1983 to August 1983 VA hospital summary showed that 
the veteran was hospitalized because of looseness of 
thinking, hallucinations and excessive alcohol intake.  The 
Mental Hygiene Clinic of Orange County, Florida, had followed 
the veteran and he apparently ran out of neuroleptic 
medication two weeks prior to his admission.  The veteran had 
become religiously preoccupied and loose and he was drinking 
two six-packs of beer per day plus wine.  It was reported 
that the veteran had been a behavior problem since an early 
age and psychiatric treatment began prior to his teenage 
years.  The veteran was found to be alert, oriented times 
three, cooperative, and articulate.  He did not evidence 
looseness of thinking until under stress and he hallucinated 
both auditorily and visually.  The veteran had suicidal 
ideation but not at the time of the examination.  He denied 
homicidal ideation and he smoked pot regularly and had 
experimented with other street drugs.  The final diagnoses 
included schizophrenia, chronic, undifferentiated type, 
alcohol abuse, continuous, and passive aggressive personality 
disorder.  

In a letter supporting him claim in April 1984, the veteran 
stated that two doctors at a Florida hospital had diagnosed 
him with paranoid schizophrenia in November 1978.

A VA hospital summary of September 1992 to October 1992 
showed that the veteran went to the hospital following beer 
and marijuana use.  The veteran was stressed out over the 
possibility of losing his house although he had been living 
in the basement apartment of his friend for the past year or 
so.  The veteran was not suicidal or homicidal and all 
findings besides his history of alcohol abuse and 
polysubstance abuse were within normal limits.  The diagnoses 
were schizoaffective disorder, polysubstance abuse and 
alcohol abuse.

On VA examination of June 1993, the veteran showed a past 
history of mental disorder dating back to before the time he 
was in service.  The veteran stated that events in the Army 
prompted problems that were the onset of drinking which he 
described in a very vivid capacity and the beginnings of his 
"ups and downs."  The veteran also stated that he had been 
diagnosed in the past as a paranoid schizophrenic.  The 
examination revealed an individual who was agitated, anxious 
as well as being expansive during the examination.  The 
veteran denied hallucinations or delusions at the time of the 
examination and he admitted to feelings of depression in the 
past and stated that he had been suicidal but not specific 
about how he had attempted or thought of taking his life.  
The examination summary was that the veteran presented a long 
history of mental illness of the bipolar disorder cyclical 
type dating back to before his service, extending through it 
in the form of alcohol abuse and continuing up until the time 
of the examination in the form of cyclical manic and 
depressive episodes.  

A VA hospital summary from June 1994 to July 1994, showed 
that the veteran had a history of psychosis.  The report 
indicated that the veteran had been variously labeled either 
schizophrenic or bipolar affective.  The veteran had problems 
with alcohol dependence and was discharged from the VA on 
March 1994 but did not seek follow up treatment because of 
the side effect of the treatment.  The veteran was also 
reported as being seen by a psychiatrist who expressed 
delusional thinking.  He denied hallucinations and showed 
marked sleep disturbance.  The veteran showed no suicidal 
ideal, was delusional, he had no paranoid ideations and no 
homicidal ideation.  The diagnoses were schizoaffective 
disorder, alcohol intoxification, alcohol dependence and a 
history of polysubstance abuse, cannabis and crack cocaine.

On VA Examination of August 1994 it was noted that the 
veteran had no physical complaints but that he was 
hospitalized with a diagnosis of schizoaffective disorder 
from June 1994 to July 1994.  The veteran denied the use of 
drugs in the past 18 years except for what he called "a few 
puffs of pot" in the month prior to the examination.  The 
veteran also admitted to drinking beer.  The examination 
indicated that the veteran was neurologically intact, cranial 
nerves II through XII were intact, deep tendon reflexes were 
equal and active, there was no pathologic reflex and there 
was no evidence of motor or sensory deficit.  The diagnoses 
were schizoaffective disorder and history of polysubstance 
abuse.  

On a VA Form 9 and attached letter of January 1996, the 
veteran asserted that during service a military policeman hit 
him on the skull with a club, causing a fractured skull and 
knocking him unconscious.  The veteran also stated that he 
received an Article 15 in service for his confrontation with 
the military policeman.  He asserted that this injury caused 
his nervous condition.  

II. Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issue of entitlement to service connection for a nervous 
disorder.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him as to this 
issue.  See 38 U.S.C.A. § 5103A (West 2002).  In this regard 
there has been notice as to information needed and there have 
been rating decisions, a statement of the case and several 
supplemental statements of the case sent to the veteran.  
There is no indication that there is additional information 
on file that would lead to a different outcome in this claim.  
All pertinent notice has been provided in the documents sent 
to the veteran.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  These regulations provide no 
additional duties, are not more favorable to the veteran than 
the statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.

The veteran, through the October 2002 supplemental statement 
of the case, has been notified as to evidence and information 
necessary to substantiate the claim. The discussions in the 
supplemental statement of the case (SSOC) sent to the veteran 
informed him of what evidence he must obtain and which 
evidence VA would seek to obtain, as required by 38 U.S.C.A. 
§  5103(a), and by 38 C.F.R. § 3.159(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The SSOC from the VA 
provided notification to the claimant and to the claimant's 
representative of any information, and medical or lay 
evidence, not previously submitted that is necessary to 
substantiate the claim; and notice of which evidence, if any, 
the claimant is being expected to obtain and submit, and 
which evidence will be retrieved by VA.

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  It 
was reported that he was found to have paranoid schizophrenia 
in 1978,  While those records are not on file, even assuming 
they could be found, this would demonstrate the disorder many 
years after service separation and well outside the 
presumptive period.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disorder was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002).  
Under 38 U.S.C.A. § 1111 (West 2002), a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  The term "noted" denotes only those 
conditions shown upon examination and recorded in an 
examination report, and a recorded history of a disability 
does not constitute such a notation.  Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994); 38 C.F.R. § 3.304(b) (2002).  The 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002); see also 
Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and a psychosis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Review of the record in this case fails to show any 
relationship between the veteran's current nervous disorder 
and service.  The veteran's service medical records show that 
the veteran was admitted to a medical facility in September 
1959 with a psychotic episode initiated by a car theft, 
however the veteran responded well to psychotherapy and was 
discharged in March 1960 and cleared on neuropsychiatric 
consult prior to enlistment in September 1961.  Therefore, 
there is no showing that the veteran's any chronic 
psychiatric disorder pre-existed his service.  Further there 
are no findings, complaints, or diagnoses of a chronic 
psychiatric disorder during service.  Additionally, there is 
no competent evidence of a chronic psychiatric disorder until 
15 years after service as described by the veteran that he 
was treated in 1978.  

While some records show the veteran reported a history of a 
nervous disorder, there is no competent medical evidence 
relating the veteran's psychiatric disorder specifically to 
his service, and the reported history cannot be considered 
competent medical evidence of a nexus.  While the Board has 
considered the veteran's contentions, they do not constitute 
competent evidence with respect to medical causation, 
diagnosis, and treatment.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Further, as noted, the history as provided is 
not consistent with the findings in service, which shows no 
treatment for a nervous condition.

Moreover, the veteran reported that he received an Article 15 
in service as a result of a confrontation he had with a 
military policeman after being hit in the head by the 
military policeman.  However, again there is no mention of 
psychiatric treatment related to this in service.

Therefore, there is no competent, credible medical evidence 
in the record to show a connection between the veteran's 
current psychiatric disorder and service.  There is no 
showing in the competent medical evidence of treatment or 
diagnoses for a nervous disorder in service or within one 
year from separation from service and not until many years 
post service.  As such, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a nervous disorder.  

It appears that whatever "psychotic" event the veteran had 
prior to service, it was apparently acute and transitory.  
There was nothing in the service medical records to suggest 
that there was any psychiatric disorder in service.  A 
psychosis was first demonstrated many years following 
separate from service.  From then on there is evidence of 
continuing psychiatric impairment, but there is no evidence 
that it is related to service. 



ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disorder is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

